         Case 3:20-cv-01711 Document 1 Filed 12/10/20 Page 1 of 12



                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO

     UNITED STATES OF AMERICA,        CIVIL NO.
     acting through the United
        States Department of
             Agriculture
                                      Foreclosure of Mortgage
             Plaintiff

                    v.

JUAN PAGAN CARABALLO; CARMEN
PEREZ QUINTANA; UNITED STATES
OF AMERICA

            Defendants


                                 COMPLAINT

TO THE HONORABLE COURT:

      COMES NOW the United States of America -acting by the United

States   Department      of   Agriculture-   through    the   undersigned

attorney, who respectfully alleges and prays as follows:

1.    Jurisdiction of this action is conferred on this Court by 28

      U.S.C. Section 1345.

2.    Plaintiff, United States of America, is acting through the

      United States Department of Agriculture, which is organized

      and existing under the provisions of the Consolidated Farm

      and Farm Service Agency Act, 7 U.S.C. §1921 et seq. Plaintiff

      is the owner and holder of one (1) promissory note that

      affects the five (5) properties described further below.
        Case 3:20-cv-01711 Document 1 Filed 12/10/20 Page 2 of 12



3.   Said    promissory   note   was       subscribed   for   the   amount    of

     $500,000.00, with annual interest of 3.75%, on June 22, 1998.

     See Exhibit 1.

4.   For the purpose of securing the payment of said promissory

     note, a voluntary mortgage was executed on the same date, in

     favor   of   the   plaintiff,     under    the   terms   and   conditions

     stipulated and agreed therein, through Deed No. 43.                     See

     Exhibit 2.

5.   According to the Property Registry, codefendant JUAN PAGAN

     CARABALLO is the owner of record of the four (4) real estate

     properties, described -as they were recorded in Spanish- as

     follows:

     A. RÚSTICA: Parcela de terreno número ocho (8) del caso número
        C-mil seiscientos cincuentinueve radicada en el Barrio
        Indiera Alta del término municipal de Maricao, Puerto
        Rico, compuesta de tres cuerdas (3.00 cds), equivalentes
        a 11,791.17 metros cuadrados. En lindes por el NORTE, con
        la parcela número nueve (9), Enrique Lluch y camino de la
        finca; por el SUR, con Enrique Lluch; por el ESTE, con la
        parcela número diez (10) y Enrique Lluch; y por el OESTE,
        con Enrique Lluch y camino de la finca.
        Dentro de esta parcela enclava una casa de concreto
        reforzado tipo uno-dos R (1-2 R) de veinte (20’) de largo
        por veinte pies (20’) de ancho, con divisiones interiores
        de madera.

        Property 1,426, recorded at page 71 of volume 53 of
        Maricao, Property Registry of San Germán, Puerto Rico.

        See Title Search attached as Exhibit 3.


     B. RÚSTICA: Parcela de terreno situada en el Barrio Indiera
        Alta de Maricao, Puerto Rico, con una cabida superficial
        de cinco cuerdas con siete mil trescientos treinta y cuatro

                                       2
  Case 3:20-cv-01711 Document 1 Filed 12/10/20 Page 3 of 12



  diez milésimas de otra (5.07334 cds.), equivalentes a
  19,940.204 metros cuadrados. Colinda por el NORTE, con
  camino vecinal y remanente de la finca principal; por el
  SUR, con Carretera Estatal número ciento veintiocho (128);
  por el ESTE, con camino viejo de Lares a Yauco y por el
  OESTE, con remanente de camino sapos y finca principal.

  Property 2,602, recorded at page 115 of volume 90 of
  Maricao, Property Registry of San Germán, Puerto Rico.

  See Title Search attached as Exhibit 4.


C. RÚSTICA: Parcela marcada con el número diez (10) en el plano
   de parcelación de la Comunidad Rural Indiera Alta del Barrio
   Indiera Alta del término municipal de Maricao, Puerto Rico,
   con una cabida superficial de trescientos cinco punto veinte
   y un metros cuadrados (305.21 M.C.). En lindes por el NORTE,
   con Parcela número setenta y siete (77) (Cultivos Comunales)
   y la Parcela número once (11) de la Comunidad; por el SUR,
   con el acceso a Cultivos Comunales y la Carretera Estatal
   número cuatrocientos veinte y ocho (428); por el ESTE, con
   parcela número once (11) y la Carretera Estatal número
   cuatrocientos veinte y ocho (428); por el OESTE, con Parcela
   número setenta y siete (77) (Cultivos Comunales) y el acceso
   a cultivos comunales.
   Enclava en dicha parcela una casa de hormigón y bloques de
   hormigón, dedicada a vivienda.

  Property 2,862, recorded at page 196 of volume 96 of
  Maricao, Property Registry of San Germán, Puerto Rico.

  See Title Search attached as Exhibit 5.


D. RUSTICA: Parcela marcada con el número Dos (2) en el plano
   de inscripción radicado en el Barrio Susúa Baja del término
   municipal de Yauco, Puerto Rico, con una cabida
   superficial de ocho mil doscientos sesenta y cinco punto
   sesenta metros cuadrados (8,265.60 M.C.) equivalentes a
   DOS PUNTO CIENTO TRES CUERDAS (2.103 CDS.) y colinda por
   el NORTE, con un camino municipal, en una distancia de
   dieciséis punto cuatro mil doscientos treinta y dos metros
   lineales (16.4232 m.l.) y con Don Augusto Hernández, en
   una distancia de dos (2) alineaciones, que suman noventa
   y tres punto tres mil doscientos sesenta y un metros
   lineales (93.3261 m.l.), con el remanente de la finca
   principal, de la cual se segrega; por el SUR, con la

                             3
        Case 3:20-cv-01711 Document 1 Filed 12/10/20 Page 4 of 12



        Parcela número Uno (1) que se segrega, en una distancia
        de ciento veinticinco metros lineales (125.00 m.l.); por
        el ESTE, con Don Angel Torres, en una distancia de dos (2)
        alineaciones que suman cincuenta punto ocho mil ciento
        noventa y seis metros lineales (50.8196 m.l.) y con la
        Sucesión Vélez, en una distancia de tres (3) alineaciones
        que suman cuarenta y tres punto dos mil setecientos
        cincuenta y un metros lineales (43.2751 ml.l.); y por el
        OESTE, con un camino municipal, en una distancia de treinta
        y cuatro punto tres mil quinientos cuarenta y seis metros
        lineales (34.3546 m.l.).

        Property 16,180, recorded at page 211 of volume 483 of
        Yauco, Property Registry of Ponce, Puerto Rico, Section
        II.

       See Title Search attached as Exhibit 6.

6.   According to the Property Registry, codefendant CARMEN PEREZ

     QUINTANA is the owner of record of the real estate property,

     described -as it was recorded in Spanish- as follows:


     A. URBANA: Solar número Uno (1), del bloque “E” del plano de
        Urbanización Lucchetti, radicado en el barrio Jácanas, del
        término municipal de Yauco, Puerto Rico, compuesto de
        cuatrocientos noventa y tres metros once centímetros
        cuadrados (493.11 m.c.), colindando por el NORTE, en
        veintiséis metros veintinueve centímetros (26.29 m), con
        el Solar E-Dos (E-2); por el SUR, en veinticinco metros
        (25.00 m), con la calle número siete (7) de la
        urbanización; por el ESTE, en dieciocho metros cincuenta
        centímetros (18.50 m), con el solar E-Once (E-11); por el
        OESTE, en diecinueve metros cincuenta centímetros (19.50
        m) con la calle número uno (1) de la urbanización y por
        el SUROESTE, en un ángulo con la intersección de las
        mencionadas calles. En este solar enclava una casa de
        hormigón reforzado y bloques, de una sola planta, dedicada
        a vivienda.

        Property 5,696, recorded at page 242 of volume 177 of
        Yauco, Property Registry of Ponce, Puerto Rico.

       See Title Search attached as Exhibit 7.


                                   4
          Case 3:20-cv-01711 Document 1 Filed 12/10/20 Page 5 of 12



7.   The title searches attached to this complaint confirm the

     registration of the mortgage liens that secure the loan

     obligations between the plaintiff and the defendants.                See

     Exhibits 3-7.

8.   It was expressly stipulated in the notes evidencing the

     indebtedness that default in the payment of any part of the

     covenant or agreement therein contained will authorize the

     plaintiff, as payee of said notes, to declare due and payable

     the total amount of the indebtedness evidenced by said notes

     and proceed with the execution and/or foreclosure of the

     mortgages.

9.   The defendant party herein, jointly and severally, has failed

     to comply with the terms of the mortgage contracts by failing

     to pay the installments due on all notes until the present

     day, and that after declaring all the indebtedness due and

     payable, the defendant party owes to the plaintiff, according

     to   the   Certification    of   Indebtedness   included    herein    as

     Exhibit 8, the following amounts, as to July 16, 2020:

           a) On the $500,000.00 Note:

                  1) The sum of $108,235.48, of principal;

                  2) The sum of $13,984.82, of interest accrued, and

                    thereafter until its full and total payment,

                    which interest amount increases at the daily rate

                    of $11.1201;

                                      5
            Case 3:20-cv-01711 Document 1 Filed 12/10/20 Page 6 of 12



                   3) Plus, insurance premium, taxes, advances, late

                        charges,    costs,       court       costs    expenses,

                        disbursements     and   attorney’s    fees   guaranteed

                        under the mortgage obligation.

10.   The indebtedness evidenced by the aforementioned notes is

      secured by the mortgages over the properties described in

      this complaint.

11.   Codefendant JUAN PAGAN CARABALLO is not currently active in

      the military service for the United States. Plaintiff is

      unable to provide a “Status Report pursuant to Servicemembers

      Civil Relief Act” for CARMEN PEREZ QUINTANA since we could

      not found her social security number. See Exhibit 9.

12.   The real estate properties mentioned before are subject to

      the following liens in the rank indicated:


      (A)    Property 1,426:

            1) Recorded liens with preference or priority over mortgage

               herein included:

                                -NONE.

            2) Junior   Liens   with     inferior   rank   or   priority   over

               mortgage herein included:

                  a) FEDERAL TAX LIEN: Recorded at entry 2019-
                     004272-EST of Karibe System in favor of the
                     Department of Treasury, against Juan Pagán
                     Caraballo, Social Security number XXX-XX-
                     5121, filed on May 21, 2019, notification
                     number PON-XXX-XX-XXXX, in the amount of
                     $5,871.54, on May 29,2020.

                                         6
      Case 3:20-cv-01711 Document 1 Filed 12/10/20 Page 7 of 12




(B)    Property 2,602:

        1) Recorded    liens   with   preference    or   priority   over

           mortgage herein included:

           a. MORTGAGE: Constituted by Juan Pagán Caraballo, in
              favor of United States of America acting as Farmer
              Home Administration, in the original principal
              amount of $500,000.00, without annual interests,
              due on June 22, 2018, constituted by deed #42,
              executed in Yauco, Puerto Rico, on June 22, 1998,
              before Notary Public Ignacio Pintado Pintado,
              recorded at page 31 of volume 112 of Maricao,
              property number 2,602, 3rd inscription.
              “The Producer” undertakes not to sell, transfer,
              or mortgage or in any way encumber or allow the
              described property to be taxed, nor build any tax
              on the fruits, crops or plantations described, or
              on the buildings and better existing in the present
              or in the future in said property while it is
              without satisfying any refractional loan related
              here, without the written consent of "The
              Government".
              It is stated and so that it forms part of the
              attached   inscription    that   a    mortgage   is
              constituted in terms of crops and fruits that
              produce 180.00 acres of bananas, 120.00 acres of
              bananas to be sown and 21.00 acres of coffee that
              "El Productor" has planted, corresponding to the
              harvests from 1998 to 2018, including this property
              and two more outside our jurisdiction.

        2) Junior Liens with inferior rank or priority over

           mortgage herein included:

           a. FEDERAL TAX LIEN: Recorded at entry 2019-
              004272-EST of Karibe System in favor of the
              Department of Treasury, against Juan Pagán
              Caraballo, Social Security number XXX-XX-
              5121, filed on May 21, 2019, notification
              number PON-XXX-XX-XXXX, in the amount of
              $5,871.54, on May 29,2020.



                                 7
      Case 3:20-cv-01711 Document 1 Filed 12/10/20 Page 8 of 12




(C)    Property 2,862:

       1)    Recorded liens with preference or priority over

             mortgage herein included:

             a. None.


       2)    Junior Liens with inferior rank or priority over

             mortgage herein included:


             a. FEDERAL TAX LIEN: Recorded at entry 2019-
                004272-EST of Karibe System in favor of the
                Department of Treasury, against Juan Pagán
                Caraballo, Social Security number XXX-XX-
                5121, filed on May 21, 2019, notification
                number PON-XXX-XX-XXXX, in the amount of
                $5,871.54, on May 29,2020.


(D)    Property 16,180:

       1)    Recorded liens with preference or priority over

             mortgage herein included:

              a. None.


        2)      Junior Liens with inferior rank or priority over

                mortgage herein included:

             a. SEIZURE: Entry 2019-004372-EST, Karibe
                System, Treasury Department, against Juan
                Pagán Caraballo, Certificated dated May 21,
                2019, number PON-210-0424, Social Security
                number 66-049-5121, in the amount of
                $5,871.54.


(E)    Property 5,696:

       1)       Recorded liens with preference or priority over


                                 8
         Case 3:20-cv-01711 Document 1 Filed 12/10/20 Page 9 of 12




                   mortgage herein included:

                a. MORTGAGE: Constituted by Pedro A. Baez y Elda
                   Torres, in favor of El Sistema de Retiro de los
                   Empleados del Estado Libre Asociado de Puerto
                   Rico y sus instrumentalidades, in the original
                   principal amount of $18,900.00, with 5½% annual
                   interests, due on monthly payments of $107.35
                   starting in the date of execution of deed up to
                   the debt is paid in full, constituted by deed
                   #999, executed in San Juan, Puerto Rico, on
                   December 28th, 1967, before Jesús A. Cintrón
                   Rivera Notary Public, recorded at page 245 of
                   volume 177 of Yauco, property number 5,696, 2nd
                   inscription.

                b. MORTGAGE: Constituted by Pedro A. Baez y Elda
                   Torres, in favor of La Administración de Pequeños
                   Negocios, in the original principal amount of
                   $20,000.00, with 6 5/8% annual interests, due on
                   20 years, constituted by deed #92, executed in
                   Ponce, Puerto Rico, on April 21st, 1976, before
                   Antonio J. Negroni Notary Public, recorded at
                   page 246 of volume 177 of Yauco, property number
                   5,696, 3rd, inscription.


           2)      Junior Liens with inferior rank or priority over

                   mortgage herein included:

                   a. None.

13.   The United States of America is included as a party of

      interest in this action because, according to the Title

      Searches for Property 1,426, 2,602 and 2,862, there are

      Federal Tax Liens affecting them. See Exhibits 3-5.


                              VERIFICATION

      I, JACQUELINE LAZU LABOY, of legal age, married, executive

and resident of Humacao, Puerto Rico, in my capacity as Director

                                    9
          Case 3:20-cv-01711 Document 1 Filed 12/10/20 Page 10 of 12



of LRTF for the Farm Service Agency, San Juan, Puerto Rico, under

the penalty of perjury, as permitted by Section 1746 of Title 28,

United States Code, declare and certify:


     1) My name and personal circumstances are stated above;

     2) I subscribed this complaint as the legal and authorized

representative of the plaintiff;

     3) Plaintiff has a legitimate cause of action against the

defendants above named which warrants the granting of relief

requested in said complaint;

     4) Defendants are a necessary and legitimate party to this

action in view of the fact that they originated or assumed the

mortgage obligation subject of this foreclosure, or bought the

property subject to said mortgage;

     5) From the information available to me and based upon the

documents in the Farm Service Agency, it appears that defendants

have not been declared incompetent by a court of justice with

authority to make such a declaration;

     6) I have carefully read the allegations contained in this

complaint and they are true and correct to the best of my knowledge

and to the documents contained in the files of the Farm Service

Agency;

     7) I have carefully examined the Exhibits included to this

complaint which are true and correct copies of the originals. The

mortgage deeds have been duly recorded in the Property Registry.



                                     10
            Case 3:20-cv-01711 Document 1 Filed 12/10/20 Page 11 of 12




       I make the foregoing declaration under penalty of perjury,

as permitted under Section 1746 of Title 28, United States Code.

       In San Juan, Puerto Rico, this 10 day of December, 2020.
                                                                       Digitally signed by JACQUELINE LAZU
                                                                       DN: c=US, o=U.S. Government,

                                                   Jacqueline Lazú     ou=Department of Agriculture,
                                                                       cn=JACQUELINE LAZU,
                                                                       0.9.2342.19200300.100.1.1=12001000567085
                                                                       Date: 2020.12.10 10:33:08 -04'00'
                                                                       Adobe Acrobat version: 2020.013.20066
                                                  JACQUELINE LAZU LABOY

                                       PRAYER

       WHEREFORE, the plaintiff demands judgment as follows:

       a)     That    defendant’s      party    pays    unto     the      plaintiff                          the

amounts claimed on this complaint;

       b)     Or in default thereof that all legal right, title and

interest which the defendants may have in the property described

in this complaint and any building or improvement thereon be sold

at public auction and that the monies due to the United States as

alleged in the preceding paragraphs be paid out of the proceeds of

said sale;

       c)     That the defendants and all persons claiming or who may

claim by, from or under them be absolutely barred and foreclosed

from all rights and equity of redemption in and to said property;

       d)     That if the proceeds of such sale be insufficient to

cover the amounts specified under paragraph 16 of this prayer,

said defendant be adjudged to pay to the United States the total

amount of money remaining unsatisfied to said paragraph (a) of

this   prayer,       and   execution    be     issued   forthwith            against                      said

defendants for the payment of said deficiencies against any of the



                                         11
          Case 3:20-cv-01711 Document 1 Filed 12/10/20 Page 12 of 12




properties of said defendants;

     e)     That if the proceeds of said sale exceed the sum of

money to be paid to the United States as aforesaid, any such excess

be deposited with the Clerk of this Court subject to further orders

from the Court;

     f)     That once the property is auctioned and sold, the Clerk

of this Court issue a writ addressed to the Registry of the

Property ordering the cancellation of the foreclosed mortgage and

of any other junior liens recorded therein;

     g)     For such further relief as in accordance with law and

equity may be proper.

     In Guaynabo, Puerto Rico, on         December 10      , 2020.




/s/ Juan Carlos Fortuño Fas
JUAN CARLOS FORTUÑO FAS
USDCPR 211913

FORTUÑO & FORTUÑO FAS, C.S.P.
P.O. BOX 3908
GUAYNABO, PR 00970
TEL. 787-751-5290
FAX. 787-751-6155
Email: dcfilings@fortuno-law.com




                                     12
Case 3:20-cv-01711 Document 1-1 Filed 12/10/20 Page 1 of 3   Exhibit 1
Case 3:20-cv-01711 Document 1-1 Filed 12/10/20 Page 2 of 3
Case 3:20-cv-01711 Document 1-1 Filed 12/10/20 Page 3 of 3
Case 3:20-cv-01711 Document 1-2 Filed 12/10/20 Page 1 of 23   Exhibit 2
Case 3:20-cv-01711 Document 1-2 Filed 12/10/20 Page 2 of 23
Case 3:20-cv-01711 Document 1-2 Filed 12/10/20 Page 3 of 23
Case 3:20-cv-01711 Document 1-2 Filed 12/10/20 Page 4 of 23
Case 3:20-cv-01711 Document 1-2 Filed 12/10/20 Page 5 of 23
Case 3:20-cv-01711 Document 1-2 Filed 12/10/20 Page 6 of 23
Case 3:20-cv-01711 Document 1-2 Filed 12/10/20 Page 7 of 23
Case 3:20-cv-01711 Document 1-2 Filed 12/10/20 Page 8 of 23
Case 3:20-cv-01711 Document 1-2 Filed 12/10/20 Page 9 of 23
Case 3:20-cv-01711 Document 1-2 Filed 12/10/20 Page 10 of 23
Case 3:20-cv-01711 Document 1-2 Filed 12/10/20 Page 11 of 23
Case 3:20-cv-01711 Document 1-2 Filed 12/10/20 Page 12 of 23
Case 3:20-cv-01711 Document 1-2 Filed 12/10/20 Page 13 of 23
Case 3:20-cv-01711 Document 1-2 Filed 12/10/20 Page 14 of 23
Case 3:20-cv-01711 Document 1-2 Filed 12/10/20 Page 15 of 23
Case 3:20-cv-01711 Document 1-2 Filed 12/10/20 Page 16 of 23
Case 3:20-cv-01711 Document 1-2 Filed 12/10/20 Page 17 of 23
Case 3:20-cv-01711 Document 1-2 Filed 12/10/20 Page 18 of 23
Case 3:20-cv-01711 Document 1-2 Filed 12/10/20 Page 19 of 23
Case 3:20-cv-01711 Document 1-2 Filed 12/10/20 Page 20 of 23
Case 3:20-cv-01711 Document 1-2 Filed 12/10/20 Page 21 of 23
Case 3:20-cv-01711 Document 1-2 Filed 12/10/20 Page 22 of 23
Case 3:20-cv-01711 Document 1-2 Filed 12/10/20 Page 23 of 23
Case 3:20-cv-01711 Document 1-3 Filed 12/10/20 Page 1 of 2   Exhibit 3
Case 3:20-cv-01711 Document 1-3 Filed 12/10/20 Page 2 of 2
Case 3:20-cv-01711 Document 1-4 Filed 12/10/20 Page 1 of 3   Exhibit 4
Case 3:20-cv-01711 Document 1-4 Filed 12/10/20 Page 2 of 3
Case 3:20-cv-01711 Document 1-4 Filed 12/10/20 Page 3 of 3
Case 3:20-cv-01711 Document 1-5 Filed 12/10/20 Page 1 of 2   Exhibit 5
Case 3:20-cv-01711 Document 1-5 Filed 12/10/20 Page 2 of 2
Case 3:20-cv-01711 Document 1-6 Filed 12/10/20 Page 1 of 3   Exhibit 6
Case 3:20-cv-01711 Document 1-6 Filed 12/10/20 Page 2 of 3
Case 3:20-cv-01711 Document 1-6 Filed 12/10/20 Page 3 of 3
Case 3:20-cv-01711 Document 1-7 Filed 12/10/20 Page 1 of 3   Exhibit 7
Case 3:20-cv-01711 Document 1-7 Filed 12/10/20 Page 2 of 3
Case 3:20-cv-01711 Document 1-7 Filed 12/10/20 Page 3 of 3
                      Case 3:20-cv-01711 Document 1-8 Filed 12/10/20 Page 1 of 1
                                                                                                                       Exhibit 8


                                      UNITED STATES DEPARTMENT OF AGRICULTURE
                                                FARM SERVICE AGENCY
                                                             654 Muñoz Rivera Avenue
                                                               654 Plaza Suite #829
                                                               San Juan, PR 00918



Borrower:          Pagan Caraballo, Juan                                Case No:           63-016-9405

                                                 CERTIFICATION OF INDEBTEDNESS

I, Carlos J. Morales Lugo, of legal age, single, a resident of San Juan, Puerto Rico, in my official capacity as
Loan Resolution Task Force Contractor of the Farm Service Agency , United States Department of Agriculture (USDA), state that:

Ɣ7KHERUURZHU¶VLQGHEWHGQHVVLVDVVKRZQLQWKHIROORZLQJ6WDWHPHQWRI$FFRXQWDFFRUGLQJ
     to information obtained from all available records at the USDA-Farm Service Agency:
                                                   Statement of Account as of            July 16, 2020



                                Loan Number                                                 43-01
                                Note Amount                              $                         500,000.00
                                Original Note Date                                      6/22/1998
                                Date of Last Payment                                 7/15/2019 Offset
                                Principal Balance                        $                         108,235.48
                                Unpaid Interest                          $                          13,984.82
                                Misc. Charges                            $                                -
                                Total Balance                            $                         122,220.30
                                Daily Interest Accrual                   $                            11.1201
                                Amount Delinquent                        $                         122,220.30
                                Years Delinquent                                            2


Ɣ7KHLQIRUPDWLRQLQWKHDERYH6WDWHPHQWRI$FFRXQWLQDIILDQW¶VRSLQLRQLVDWUXHDQGFRUUHFWVWDWHPHQW
     of the aforementioned account and to this date remains due and unpaid.


Ɣ7KHGHIHQGDQWLVQHLWKHUDPLQRUQRULQFRPSHWHQWQRULQWKHPLOLWDU\VHUYLFHRIWKH
     United States of America.

Ɣ7KHDERYHLQIRUPDWLRQLVWUXHDQGFRUUHFWWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHIDQGLVPDGHXQGHU
     penalty of perjury as allowed by 28 U.S.C. 1746.


                                          Digitally signed by CARLOS MORALES (Affiliate)
                                          DN: c=US, o=U.S. Government, ou=Department

    Carlos J. Morales                     of Agriculture,
                                          0.9.2342.19200300.100.1.1=12001003816118,
                                          cn=CARLOS MORALES (Affiliate)
                                          Date: 2020.07.16 09:00:25 -04'00'
                                          Adobe Acrobat version: 2020.009.20063

Carlos J. Morales Lugo
LRTF Contractor
July 16, 2020
                               Case 3:20-cv-01711 Document 1-9 Filed 12/10/20 Page 1 of  2
Department of Defense Manpower Data Center                                           Results as of : Oct-28-2020 11:54:19 AM

                                                                                                                                                                                            SCRA 5.6


                                                                                                                                                                                          Exhibit 9




SSN:                           XXX-XX-9405
Birth Date:
Last Name:                     PAGAN CARABALLO
First Name:                    JUAN
Middle Name:
Status As Of:                  Oct-28-2020
Certificate ID:                NCY6C759ZLSZK9Y

                                                                                On Active Duty On Active Duty Status Date

            Active Duty Start Date                               Active Duty End Date                                          Status                                 Service Component
                    NA                                                   NA                                                     No                                          NA
                                                      This response reflects the individuals' active duty status based on the Active Duty Status Date




                                                                        Left Active Duty Within 367 Days of Active Duty Status Date

            Active Duty Start Date                               Active Duty End Date                                          Status                                 Service Component
                    NA                                                   NA                                                     No                                          NA
                                         This response reflects where the individual left active duty status within 367 days preceding the Active Duty Status Date




                                                 The Member or His/Her Unit Was Notified of a Future Call-Up to Active Duty on Active Duty Status Date

         Order Notification Start Date                       Order Notification End Date                                       Status                                 Service Component
                    NA                                                   NA                                                     No                                          NA
                                            This response reflects whether the individual or his/her unit has received early notification to report for active duty



Upon searching the data banks of the Department of Defense Manpower Data Center, based on the information that you provided, the above is the status of
the individual on the active duty status date as to all branches of the Uniformed Services (Army, Navy, Marine Corps, Air Force, NOAA, Public Health, and
Coast Guard). This status includes information on a Servicemember or his/her unit receiving notification of future orders to report for Active Duty.




Michael V. Sorrento, Director
Department of Defense - Manpower Data Center
400 Gigling Rd.
Seaside, CA 93955
                          Case 3:20-cv-01711 Document 1-9 Filed 12/10/20 Page 2 of 2
The Defense Manpower Data Center (DMDC) is an organization of the Department of Defense (DoD) that maintains the Defense Enrollment and Eligibility
Reporting System (DEERS) database which is the official source of data on eligibility for military medical care and other eligibility systems.

The DoD strongly supports the enforcement of the Servicemembers Civil Relief Act (50 USC App. § 3901 et seq, as amended) (SCRA) (formerly known as
the Soldiers' and Sailors' Civil Relief Act of 1940). DMDC has issued hundreds of thousands of "does not possess any information indicating that the
individual is currently on active duty" responses, and has experienced only a small error rate. In the event the individual referenced above, or any family
member, friend, or representative asserts in any manner that the individual was on active duty for the active duty status date, or is otherwise entitled to the
protections of the SCRA, you are strongly encouraged to obtain further verification of the person's status by contacting that person's Service. Service contact
information can be found on the SCRA website's FAQ page (Q35) via this URL: https://scra.dmdc.osd.mil/scra/#/faqs. If you have evidence the person
was on active duty for the active duty status date and you fail to obtain this additional Service verification, punitive provisions of the SCRA may be invoked
against you. See 50 USC App. § 3921(c).


This response reflects the following information: (1) The individual's Active Duty status on the Active Duty Status Date (2) Whether the individual left Active
Duty status within 367 days preceding the Active Duty Status Date (3) Whether the individual or his/her unit received early notification to report for active
duty on the Active Duty Status Date.


More information on "Active Duty Status"
Active duty status as reported in this certificate is defined in accordance with 10 USC § 101(d) (1). Prior to 2010 only some of the active duty periods less
than 30 consecutive days in length were available. In the case of a member of the National Guard, this includes service under a call to active service
authorized by the President or the Secretary of Defense under 32 USC § 502(f) for purposes of responding to a national emergency declared by the
President and supported by Federal funds. All Active Guard Reserve (AGR) members must be assigned against an authorized mobilization position in the
unit they support. This includes Navy Training and Administration of the Reserves (TARs), Marine Corps Active Reserve (ARs) and Coast Guard Reserve
Program Administrator (RPAs). Active Duty status also applies to a Uniformed Service member who is an active duty commissioned officer of the U.S.
Public Health Service or the National Oceanic and Atmospheric Administration (NOAA Commissioned Corps).


Coverage Under the SCRA is Broader in Some Cases
Coverage under the SCRA is broader in some cases and includes some categories of persons on active duty for purposes of the SCRA who would not be
reported as on Active Duty under this certificate. SCRA protections are for Title 10 and Title 14 active duty records for all the Uniformed Services periods.
Title 32 periods of Active Duty are not covered by SCRA, as defined in accordance with 10 USC § 101(d)(1).


Many times orders are amended to extend the period of active duty, which would extend SCRA protections. Persons seeking to rely on this website
certification should check to make sure the orders on which SCRA protections are based have not been amended to extend the inclusive dates of service.
Furthermore, some protections of the SCRA may extend to persons who have received orders to report for active duty or to be inducted, but who have not
actually begun active duty or actually reported for induction. The Last Date on Active Duty entry is important because a number of protections of the SCRA
extend beyond the last dates of active duty.


Those who could rely on this certificate are urged to seek qualified legal counsel to ensure that all rights guaranteed to Service members under the SCRA
are protected


WARNING: This certificate was provided based on a last name, SSN/date of birth, and active duty status date provided by the requester. Providing
erroneous information will cause an erroneous certificate to be provided.
                        Case 3:20-cv-01711 Document 1-10 Filed 12/10/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                       DistrictDistrict
                                                  __________    of Puerto   Rico
                                                                        of __________

            United States of America,                              )
               acting through the                                  )
     United States Department of Agriculture                       )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                        Civil Action No.
                                                                   )
           JUAN PAGAN CARABALLO, et als.                           )      FORECLOSURE OF MORTGAGE
                                                                   )
                                                                   )
                                                                   )
                           Defendant(s)                            )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) CARMEN PEREZ QUINTANA
                                           LUCHETTI DEVELOPMENT, E-1
                                           JACANAS WARD
                                           YAUCO, PR 00698




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                      JUAN CARLOS FORTUÑO FAS
                                      P.O. BOX 3908
                                      GUAYNABO PR 00970


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                             MARIA ANTONGIORGI-JORDAN, ESQ.
                                                                             CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                          Case 3:20-cv-01711 Document 1-10 Filed 12/10/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                           ; or

           u Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $          0          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                        Case 3:20-cv-01711 Document 1-11 Filed 12/10/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                       DistrictDistrict
                                                  __________    of Puerto   Rico
                                                                        of __________

            United States of America,                              )
               acting through the                                  )
     United States Department of Agriculture                       )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                        Civil Action No.
                                                                   )
           JUAN PAGAN CARABALLO, et als.                           )      FORECLOSURE OF MORTGAGE
                                                                   )
                                                                   )
                                                                   )
                           Defendant(s)                            )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) JUAN PAGAN CARABALLO
                                           LUCHETTI DEVELOPMENT, E-1
                                           JACANAS WARD
                                           YAUCO, PR 00698




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                      JUAN CARLOS FORTUÑO FAS
                                      P.O. BOX 3908
                                      GUAYNABO PR 00970


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                             MARIA ANTONGIORGI-JORDAN, ESQ.
                                                                             CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk
                          Case 3:20-cv-01711 Document 1-11 Filed 12/10/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                           ; or

           u Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $          0          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                        Case 3:20-cv-01711 Document 1-12 Filed 12/10/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                         DistrictDistrict
                                                    __________    of Puerto   Rico
                                                                          of __________

            United States of America,                                )
               acting through the                                    )
     United States Department of Agriculture                         )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                          Civil Action No.
                                                                     )
      JUAN PAGANLÓPEZ
      WILFREDO   CARABALLO
                      CALCERRADA, et als.                            )      FORECLOSURE OF MORTGAGE
                                                                     )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendants name and address) UNITED STATES OF AMERICA
                                           c/o United States Attorney
                                           Suite 1201, Torre Chardón, 350 Chardón Street
                                           San Juan, Puerto Rico 00918




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)  or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)  you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:
                                      JUAN CARLOS FORTUÑO FAS
                                      P.O. BOX 3908
                                      GUAYNABO PR 00970


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                               MARIA ANTONGIORGI-JORDAN, ESQ.
                                                                               CLERK OF COURT


Date:
                                                                                           Signature of Clerk or Deputy Clerk
                          Case 3:20-cv-01711 Document 1-12 Filed 12/10/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individuals residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individuals last known address; or

           u I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                           ; or

           u Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $          0          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Servers signature



                                                                                        Printed name and title




                                                                                            Servers address

 Additional information regarding attempted service, etc:
                     Case 3:20-cv-01711 Document 1-13 Filed 12/10/20 Page 1 of 1

                                   UNITED STATES DISTRICT COURT
                                             DISTRICT OF PUERTO RICO

                                                   CATEGORY SHEET


               You must accompany your complaint with this Category Sheet, and the Civil Cover Sheet (JS-44).



Attorney Name (Last, First, MI):     Fortuño, Juan Carlos

USDC-PR Bar Number:         211913

 Email Address:             jcfortuno@fortuno-law.com



1.      Title (caption) of the Case (provide only the names of the first party on each side):

        Plaintiff:         UNITED STATES OF AMERICA, acting through the USDA

        Defendant:         JUAN PAGAN CARABALLO; ET ALS.

2.     Indicate the category to which this case belongs:
            Ordinary Civil Case
            Social Security
            Banking
            Injunction

3.      Indicate the title and number of related cases (if any).

        N/A


4.      Has a prior action between the same parties and based on the same claim ever been filed before this Court?

              Yes
              No

5.      Is this case required to be heard and determined by a district court of three judges pursuant to 28 U.S.C. § 2284?

              Yes
              No

6.      Does this case question the constitutionality of a state statute? (See, Fed.R.Civ. P. 24)

              Yes
              No



Date Submitted: December 10, 2020

                                                                                                                     rev. Dec. 2009


                                                        Print Form             Reset Form
                                      Case 3:20-cv-01711 Document 1-14 Filed 12/10/20 Page 1 of 1
JS 44 (Rev. 0)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
UNITED STATES OF AMERICA                                                                                    JUAN PAGAN CARABALLO , et als.

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Maricao, P.R.
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Juan C. Fortuño Fas
Po Box 3908, Guaynabo, PR 00970
Tel. 787-751-5290

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 485 Telephone Consumer
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)                 Protection Act
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))         u 490 Cable/Sat TV
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 850 Securities/Commodities/
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))                     Exchange
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     u 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS              u 893 Environmental Matters
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 895 Freedom of Information
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party            u 896 Arbitration
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609               u 899 Administrative Procedure
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                             Act/Review or Appeal of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       u 462 Naturalization Application                                     u 950 Constitutionality of
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration                                                    State Statutes
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           Consolidated Farm & Development Act, 7 USC 1921, et seq. & 28 USC 1345
VI. CAUSE OF ACTION Brief description of cause:

VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         122,220.30                               JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
12/10/2020                                                              s/Juan Carlos Fortuño Fas
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
